



COURT OF APPEAL FOR ONTARIO

CITATION: Westmount-Keele Limited v. Royal Host Hotels and
    Resorts Real Estate Investment Trust, 2017 ONCA 673

DATE: 20170828

DOCKET: C63494

Laskin, Juriansz and Miller JJ.A.

BETWEEN

Westmount-Keele Limited

Plaintiff

(Appellant)

and

Royal Host Hotels and Resorts Real Estate
    Investment Trust and

North York (Keele St.) Purchaseco. Inc.

Defendants

(Respondents)

Kris Borg-Olivier, for the plaintiff (appellant)

Jason Woycheshyn and Gannon Beaulne, for the defendants
    (respondents)

Heard: August 25, 2017

On appeal from the judgment of Justice Sidney Lederman of
    the Superior Court of Justice, dated February 8, 2017.

APPEAL BOOK ENDORSEMENT

[1]

Westmount makes two submissions. Its first submission is that the motion
    judge erred in granting an amendment to the statement of defence to permit the
    defendants to plead a limitation defence. In our view the order granting the amendment
    is an interlocutory order and therefore this court has no jurisdiction to hear
    the appeal from that order.

[2]

Westmounts second submission is that the motion judge erred in granting
    summary judgment dismissing its claim for economic damages. Westmount contends
    that the motion judge erred by failing to consider whether the respondents
    breach of its obligation to properly quantify its post-closing costs could
    reasonably be foreseen to have impeded Westmounts ability to obtain financing
    for phase II of the development. Westmount says that because of the
    respondents breach the vendor take-back remained on title and the respondent
    could reasonably have contemplated that the phase II development would have
    failed for lack of financing.

[3]

We do not accept this submission.

[4]

The motion judge affectively addressed Westmounts submission at para.
    65 and 67 of his reasons. The relevant record, much of which is in the respondents
    extract book, supports the motion judges analysis and conclusion.

[5]

The appeal is dismissed with costs of $20,000 all in.


